Name: 92/373/EEC: Commission Decision of 2 July 1992 designating the host centre Animo'
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  trade policy;  information technology and data processing;  information and information processing
 Date Published: 1992-07-14

 Avis juridique important|31992D037392/373/EEC: Commission Decision of 2 July 1992 designating the host centre Animo' Official Journal L 195 , 14/07/1992 P. 0031 - 0031 Finnish special edition: Chapter 3 Volume 43 P. 0090 Swedish special edition: Chapter 3 Volume 43 P. 0090 COMMISSION DECISION of 2 July 1992 designating the host centre 'Animo' (92/373/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 91/628/EEC (2), and in particular Article 20 (3) thereof, Whereas on 19 July 1991 the Commission adopted Decision 91/398/EEC (3) on a computerized network linking veterinary authorities (Animo); Whereas in order to ensure functioning of the computerized network Animo, provision should be made for a host centre to be used; whereas to that end, the Commission adopted on 3 December 1991 Decision 91/638/EEC (4), on the designation of a common host centre for the computerized network 'Animo'; Whereas the host center of the company Eurokom meets all the technical specifications laid down in the Annex to Decision 91/638/EEC and presents all the necessary guarantees for the proper functioning order of the 'Animo' network for 1 July 1992; Whereas, if necessary, the collaborating conditions between this host centre, the Commission and the Member States, will be accomplished later in accordance with the procedure laid down in Article 20 (3) of Directive 90/425/EEC; Whereas, taking into acount the information provided by the designated company, in particular in relation to the financial and technical aspects, the present Decision will be reviewed as soon as possible if difficulties in this respect are encountered when laying down the practical details; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The host centre of the company Eurokom, Avenue de la Joyeuse EntrÃ ©e 1, B-1050 Bruxelles, is designated as the common host centre for the computerized network 'Animo'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 340, 11. 12. 1991, p. 17. (3) OJ No L 221, 9. 8. 1991, p. 30. (4) OJ No L 343, 13. 12. 1991, p. 48.